DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
The response filed on 3/29/21 to the restriction requirement of 9/29/20 has been received.  Without traverse, Applicant has elected an anti-CD38 antibody or fragment thereof comprising a heavy chain amino acid sequence of SEQ ID NO: 149 and a light chain amino acid sequence of SEQ ID NO: 150 (which encompasses SEQ ID Nos: 60-61) and anti-CD3 antibody fragment which comprises SEQ ID NO: 68.  
Claims 1-13 and 15-20 are pending.
Claim 9 is withdrawn from further consideration by the examiner under 37 CFR 1.142(b) as being drawn to a non-elected invention.
Claims 1-8, 10-13, and 15-20 are currently under consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-8, 10-13, and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. In the instant case, the claims are inclusive of (1) a genus of antibodies and fragments thereof that bind CD38 comprising any one recited CDR sequence (see claim 1); (2) a genus antibodies and fragments thereof that bind to the same epitope as antibodies and fragments thereof that bind CD38 comprising any one recited CDR sequence (see claims 10 and 17); and (3) a genus of epitopes on CD38 which are bound by antibodies and fragments thereof that bind CD38 comprising any one recited CDR sequence (see claim 11).  The written description in this case sets forth anti-CD38 antibodies comprising SEQ ID NO: 149 (humanized heavy chain) and SEQ ID NO: 150 (light chain). Antibodies and fragments thereof of the genus of claim 1 comprise as few as 3 amino acids of a recited SEQ ID NO (note: the sequence of SEQ ID NO: 29 is ser-ala-ser). The specification does not disclose, and the art does not teach, the genera as broadly encompassed in the claims.  
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or by describing structural features common to that genus that “constitute a substantial portion of the genus.”  See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997): “A 
The inventions at issue in Lilly were DNA constructs per se, the holdings of that case is also applicable to claims such as those at issue here. Further, disclosure that does not adequately describe a product itself logically cannot adequately describe a method of using that product.  See Ariad, 598 F.3d at 1354-55 (“Regardless whether the asserted claims recite a compound, Ariad still must describe some way of performing the claimed methods... the specification must demonstrate that Ariad possessed the claimed methods by sufficiently disclosing molecules capable of reducing NF-kB activity so as to ‘satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed.’”) (internal citation omitted); see also Univ. of Rochester v. G.D. Searle& Co., Inc., 358 F.3d916,918 (Fed.Cir.2004) (applying the same analysis to assess written description for claims to a “method for selectively inhibiting” a particular enzyme by administering a functionally defined compound, i.e., a “non-steroidal compound that selectively inhibits activity” of the gene product for that enzyme).
The instant specification fails to provide sufficient descriptive information, such as definitive structural features that are common to the genera.  That is, the specification provides neither a representative number of antibodies, fragments thereof, or epitopes that encompass the genera nor does it provide a description of structural features that are common to the genera so that one of skill in the art can ‘visualize or recognize’ the members of the genera.  Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species. Further, in view of Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017) and the Office’s February 2018 memo clarifying written description guidance for claims drawn to antibodies, the 2008 Written Description Training Materials are outdated and should not be relied upon as reflecting the current state of law regarding 35 U.S.C. 112. Further, a “newly characterized antigen” test flouts basic legal principles of the written description requirement (Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017)). Adequate written description of a newly characterized antigen alone is not considered adequate written description of a claimed antibody to that newly characterized antigen. Where an antibody binds to an antigen tells one nothing about the structure of any other antibody. Further, a sequence of an antibody or fragment thereof does not adequately describe the epitope the antibody binds. Also, see the Board’s recent decision in Appeal 2017-
It is well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope.  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites.  Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al. (Proceedings of the National Academy of Sciences, 1982, 79:1979-1983).  Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function.
MacCallum et al. (Journal of Molecular Biology, 1996, 262:732-745) analyzed many different antibodies for interactions with antigen and state that although CDR3 of the heavy and light chain dominates, a number of residues outside the standard CDR definitions make antigen contacts (see page 733, right column) and non-contacting residues within the CDRs 
The fact that not just one CDR is essential for antigen binding or maintaining the conformation of the antigen binding site is underscored by Casset et al. (Biochemical and Biophysical Research Communications, 2003, 307:198-205), which constructed a peptide mimetic of an anti-CD4 monoclonal antibody binding site by rational design and the peptide was designed with 27 residues formed by residues from 5 CDRs (see entire document).  Casset et al. also states that although CDR H3 is at the center of most if not all antigen interactions, other CDRs play an important role in the recognition process (page 199, left column) and this is demonstrated in this work by using all CDRs except CDR L2 and additionally using a framework residue located just before the CDR H3 (see page 202, left column).  Vajdos et al. (Journal of Molecular Biology, 2002, 320:415-428) additionally states that antigen binding is primarily mediated by the CDRs more highly conserved framework segments which connect the CDRs are mainly involved in supporting the CDR loop conformations and in some cases framework residues also contact antigen (page 416, left column).  Holm et al. (Molecular Immunology, 2007:1075-1084) describes the mapping of an anti-cytokeratin antibody and found that in addition to the involvement of the residues in the CDR3 of the heavy chain in antigen binding, a residue in CDR2 of the light chain was also involved (abstract).  Chen et al. (Journal of Molecular Biology, 1999, 293:865-881) describe high affinity variant antibodies binding to VEGF wherein the results show that the antigen binding site is almost entirely composed of residues from heavy chain CDRs, CDR-H1, H2, H3 (page 866).  There is insufficient evidence or nexus that 
	The functional requirements of the claimed antibodies and fragments thereof is the sort of wish list of properties which fails to satisfy the written description requirement because “antibodies with those properties have not been adequately described.” Centocor, 636 F.3d at 1352.	The “claims merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim’s functional boundaries— leaving it to the pharmaceutical industry to complete an unfinished invention.”Ariad Pharmaceuticals, Inc. v. EliLilly and Co.,598 F.3d 1336, 1353 (Fed. Cir. 2010).
Since the disclosure fails to describe common attributes or characteristics that adequately identify members of the genera, and because the genera are highly variant, the disclosure is insufficient to describe the genera.  Thus, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genera as broadly claimed. 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, even though Applicant may propose methods of screening for Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. See Ariad, 94 USPQ2d at 1161; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Funaro et al (International Immunology, 1996, 8(11): 1643-1650).
Claim 11 drawn to an epitope on soluble human CD38 which is bound by an antibody or fragment thereof of claim 1.
Funaro et al teaches soluble human CD38 (see “Purification of sCD38” on page 1644, in particular). One of skill in the art would recognize that the soluble human CD38 comprises all epitopes of soluble human CD38, including epitopes which are bound by an antibody or fragment thereof of claim 1.

Claim(s) 1-8, 10, 13, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Blein et al (US 9,493,563 B2; 11/15/16).
Blein et al teaches a chimeric anti-CD3 scFv (“therapeutic agent”) X anti-CD38 Fab bispecific antibody comprising instant SEQ ID Nos: 25-30 (see “ix” of claim 1 of Blein et al and paragraph spanning columns 76-77, in particular). SEQ ID NO: 178 of Blein et al comprises instant SEQ ID NOs: 25-27 and SEQ ID NO: 128 of Blein et al comprises instant SEQ ID NOs: 28-30. Blein et al further teaches said anti-CD3 as SEQ ID NO: 131 (line 33 of column 54), which is identical to instant SEQ ID NO:68. Blein et al further teaches humanized 9G7 antibody with best-framework VH domain (SEQ ID NO:133) identical to instant SEQ ID NO:60 and best-framework VL domain (SEQ ID NO:134) identical to instant SEQ ID NO:61 (lines 45-49 of column 54). Blein et al further teaches humanized 9G7 antibody with best-framework VH domain (SEQ .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 12, 13, 15-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blein et al (US 9,493,563 B2; 11/15/16) as applied to claims 1-8, 10, 13, 16, and 17 above, and further in view of De Weers et al (US 2013/0209355 A1; 8/15/13).
The teachings of Blein et al are discussed above.  
Blein et al does not specifically teach antibodies in pharmaceutically acceptable carriers that are administered to subjects with multiple myeloma and bispecific.  However, these deficiencies are made up in the teachings of De Weers et al.
De Weers et al teaches pharmaceutical compositions comprising anti-CD38 antibodies and pharmaceutically acceptable carriers ([0427]-[0429], in particular). De Weers et al further teaches the anti-CD38 antibodies as bispecific antibodies, including bispecific antibodies that bind CD38 and a second antigen that is a T cell receptor ([0387], in particular). De Weers et al 
One of ordinary skill in the art would have been motivated with an expectation of success to treat a subject with multiple myeloma comprising administering the pharmaceutical compositions of De Weers et al comprising anti-CD38 antibodies and pharmaceutically acceptable carriers, wherein the anti-CD38 antibodies are any anti-CD38 antibodies (including those of Blein et al), because De Weers et al teaches administering compositions comprising anti-CD38 antibodies and pharmaceutically acceptable carriers to subjects with multiple myeloma. This is an example of a simple substitution of one know element for another (substituting anti-CD38 antibodies of Blein et al in place of the anti-CD38 antibodies of De Weers et al) to obtain predictable results. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception(s) (i.e., a law of nature, a natural phenomenon, and/or an abstract idea) without significantly more. The rationale for this determination is explained below:
Claim 11 is directed to a natural phenomenon because the claims recite a natural phenomenon (“Step 2A prong one”) and the judicial exception(s) is/are not integrated into a  (“Step 2B”). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8, 10, 13, 16, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9493563. Although the claims at issue are not identical, they are not patentably distinct from each other because patent claim 1, drawn to a chimeric anti-CD3 scFv (“therapeutic agent”) X anti-CD38 Fab bispecific antibody comprising instant SEQ ID Nos: 25-30 (see “ix” of claim 1), is directed to species of the instant claims. Further, the anti-CD38 sequences recited by the patent claims are from patent’s humanized 9G7 antibody with best-framework VH and VL domains. The patent’s humanized 9G7 antibody with best-framework VH domain SEQ ID NO:133 is identical to instant SEQ ID .

Claims 12, 15, 18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9493563 in view of De Weers et al (US 2013/0209355 A1; 8/15/13). Patented claim 1 differs from instant claims 12, 15, 18, and 20 in that the patented claim does not recite the claimed antibodies as being part of a composition comprising a pharmaceutically acceptable carrier or administering compositions comprising the anti-CD38 antibodies and a pharmaceutically acceptable adjuvant to subjects with multiple myeloma. However, one of ordinary skill in the art would have been motivated with an expectation of success to treat a subject with multiple myeloma comprising administering the pharmaceutical compositions of De Weers et al comprising anti-CD38 antibodies and pharmaceutically acceptable carriers, wherein the anti-CD38 antibodies are any anti-CD38 antibodies (including those claimed by the patent), because De Weers et al teaches administering compositions comprising anti-CD38 antibodies and pharmaceutically acceptable carriers to subjects with multiple myeloma. This is an example of a simple substitution of one know element for another (substituting anti-CD38 antibodies of the patent in place of the anti-CD38 antibodies of De Weers et al) to obtain predictable results.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787.  The examiner can normally be reached on M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN E AEDER/             Primary Examiner, Art Unit 1642